USCA4 Appeal: 22-1359      Doc: 10         Filed: 05/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1359


        In re: SIDDHANTH SHARMA,

                            Petitioner.



                        On Petition for Writ of Mandamus. (5:22-cv-00059-BO)


        Submitted: April 20, 2022                                         Decided: May 17, 2022


        Before MOTZ, HARRIS, and HEYTENS, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Siddhanth Sharma, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1359      Doc: 10         Filed: 05/17/2022     Pg: 2 of 2




        PER CURIAM:

               Siddhanth Sharma petitions for a writ of mandamus seeking an order directing the

        district court to enter a default judgment. We conclude that Sharma is not entitled to

        mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

               The relief sought by Sharma is not available by way of mandamus. Accordingly,

        we deny the petition for writ of mandamus and deny the motions for a stay. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                              PETITION DENIED




                                                    2